Citation Nr: 1542943	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a renal disorder, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for an adrenal gland disorder, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a pituitary gland disorder, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 
INTRODUCTION

The Veteran served on active from November 1969 to January 1972.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky, on behalf of the RO in Cleveland, Ohio.

The issues of entitlement to service connection for a renal disorder and an adrenal gland disorder, to include as due to exposure to contaminated water at Camp Lejeune, are addressed in the Remand portion of the decision below.


FINDING OF FACT

The evidence of record does not established a current diagnosis of a pituitary gland disorder.


CONCLUSION OF LAW

A pituitary gland disorder was not incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claim, the RO's March 2013 letter advised him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claim being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was not provided a VA examination pursuant to his claim.  Generally, the evidence of record must demonstrate a current disability or persistent and recurrent symptoms thereof.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Beyond the Veteran's assertions, the evidence of record did not demonstrate the presence of a diagnosis regarding the Veteran's pituitary gland.  As will be discussed below, the evidence does not demonstrate that the Veteran possesses the knowledge, skills, or experience to provide competent diagnostic opinions, especially in regard to the presence of a pituitary gland disorder, which is not a disability capable of lay observation.  Further, the Veteran did not assert and the evidence of record was otherwise silent for persistent and recurrent symptoms of a pituitary gland disorder.  Consequently, the Board finds that providing the Veteran with a VA examination was not required in order to satisfy VA's duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran claims that a current pituitary gland disorder, namely a tumor, is related to his in-service exposure to contaminated water while serving at Camp Lejeune.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The salient issue with respect to the Veteran's claim is whether the evidence demonstrates a current diagnosis of a pituitary gland disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In August 2012, the Veteran submitted the claim at issue herein.  The Veteran asserted that his alleged pituitary gland tumors were due to or caused by his in-service exposure to contaminated water while serving at Camp Lejeune.  The Veteran stated that his relevant treatment records were available at the Sandusky, Ohio Community-Based Outpatient Clinic and Wade Park VA Medical Center.  The Veteran denied undergoing private medical care.

According to a February 2013 outpatient nursing intake note, the Veteran reported that he was informed that he had tumors on his pituitary gland.  However, a review of the Veteran's VA treatment records from the identified facilities was negative for a diagnosis pertaining to his pituitary gland.  The evidence of record was otherwise negative for a diagnosis of a pituitary gland disorder.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disorder, a basis upon which to establish service connection for a pituitary gland disorder has not been presented and the appeal must be denied. 

To the extent that the Veteran asserts he has a pituitary gland disorder, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The diagnosis of a pituitary gland disorder is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current pituitary gland disorder in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  To the extent that the Veteran contends that he was told that he had tumors on his pituitary gland, this evidence is competent evidence.  Jandreau, 492 F.3d at 1377.  However, this statement is inconsistent with the corresponding medical records, and the findings of the medical examiners.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Accordingly, the Board finds that the statements of the Veteran that he was told he had tumors on his pituitary gland are not probative evidence sufficient to establish a diagnosis.  

As probative evidence of a pituitary gland disorder has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for pituitary gland disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a pituitary gland disorder is denied.


REMAND

The Veteran's service personnel records demonstrate that he served at Camp Lejeune during his active duty.  VA has acknowledged that persons residing or working at U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs).  

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  Until scientific evidence shows otherwise, VA presumes that any Veteran who served at Camp Lejeune between 1957 and 1987 was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  

The National Academy of Sciences' National Research Council (NRC) published a report title, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodisplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  

The Veteran was not provided a VA examination to ascertain whether a current renal disorder and/or a current adrenal gland disorder was/were incurred in or due to his active duty.  The evidence record demonstrates that the Veteran served at Camp Lejeune during the relevant period and, thus, the Board finds that he was exposed to contaminated water while stationed there.  The evidence of records includes diagnoses of renal cysts and benign neoplasm of the adrenal gland.  Consequently, a remand is required to provide the Veteran with a VA examination in order to comply with VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided a VA examination with respect to his renal and adrenal gland disorders.  The claims file and all electronic records must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any renal and adrenal gland disorders.  After examining the Veteran and reviewing the evidence of record, the examiner is must provide an opinion as to:

(a) whether any currently or previously diagnosed renal and adrenal gland disorders, including, but not limited to renal cysts and benign adrenal gland neoplasms, were incurred in or due to the Veteran's active duty; and

(b) whether any currently or previously diagnosed renal and adrenal gland disorders, including, but not limited to renal cysts and benign adrenal gland neoplasms, are related to in-service exposure to contaminated water while serving at Camp Lejeune.

In rendering any etiological opinion, the examiner is to assume that the Veteran was exposed to contaminated water while serving at Camp Lejeune.  In so doing, the examiner must consider the Veteran's assertions.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must 

indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


